1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10
                                        SACRAMENTO DIVISION
11
                                                 )
12   GARY DALE HINES,                            )   Case No. 2:98-cv-0784-TLN-EFB DP
                                                 )
13                        Petitioner,            )   DEATH PENALTY CASE
                                                 )
14                                               )
             vs.                                 )   [PROPOSED] ORDER RE
15                                               )   APPLICATION FOR EXTENSION
     MICHAEL MARTEL, Warden of the               )   OF TIME
16                                               )
     California State Prison at San Quentin,     )
17                                               )
                          Respondent.            )
18                                               )
19           Petitioner, by his counsel, has submitted a third unopposed motion for an
20
     extension of time to file his response to Respondent’s Motion for Summary Adjudication
21

22   filed on January 29, 2019, from July 2, 2019 to October 30, 2019.
23           Good cause appearing, it is hereby ordered that:
24
             1.    Petitioner’s unopposed motion to file and serve his response to
25

26   Respondents’ Motion for Summary Adjudication is granted to and including October 30,

27   2019.
28




                                                      1

     [PROPOSED] ORDER                                            Case No. 2:98-cv-0784-TLN-EFB DP
1          2.     Respondent’s reply, if any, shall be filed on or before December 14, 2019
2
     or 45 days from the date Petitioner’s Response is filed.
3

4          IT IS SO ORDERED.

5    DATED: June 27, 2019.
6
                                       _______________________________________
7                                      EDMUND F. BRENNAN
8
                                       UNITED STATES MAGISTRATE JUDGE

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     2

     [PROPOSED] ORDER                                           Case No. 2:98-cv-0784-TLN-EFB DP
